PER CURIAM.
This is an application by an inmate of the State Prison appearing pro se. The applicant was convicted of the crime of first degree burglary together with a prior conviction of a felony. He was sentenced to a term of twenty years in Hill County. The judgment was appealed to this court and affirmed in State v. Noller, 142 Mont. 293, 381 P.2d 293.
In this hand-written application the petitioner asserts:
(1) That charging of a prior felony deprived him of a fair trial;
(2) Ineffectiveness of counsel deprived him of a fair trial;
(3) The trial judge was prejudiced;
(4) The defendant was under coercion and duress; and
(5) The evidence was insufficient in various ways.
*302Within the month, we have commented on some of these now familiar assertions. See In re Petition of Jones, 142 Mont. 622, 387 P.2d 300.
As to the first contention, we find no merit. This contention was answered- in Petition of Bean, 139 Mont. 625, 365 P.2d 936.
In onr opinion in State v. Noller, supra, we discussed the charge of ineffectiveness of counsel and found no merit. We.commented as to the sufficiency of the evidence as follows:
“A reading of the testimony convinces one beyond any reasonable doubt of what might be termed an ‘open and shut’ case.”
We have carefully gone over the entire record and find no merit in the petition, and therefore deny any relief.